DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 12/08/20, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a fiber optic connection system for selective use with a first ruggedized fiber optic adapter and a second ruggedized fiber optic adapter of the claimed invention.

	Response to Amendment 
3.	Applicants’ amendment filed on 02/12/21 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber optic connection system for selective use with a first ruggedized fiber optic adapter and a second ruggedized fiber optic adapter, the fiber optic connection system comprising an elongate connector core including a core housing that 
Claims 2-8 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 9. Specifically, the prior art fails to disclose a fiber optic connection system comprising an elongate connector core including a core housing that extends from a front end defining a plug portion to a rear end defining a cable anchoring location, wherein a cable is anchored to the 
Claims 10-15 depend from claim 9. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 16. Specifically, the prior art fails to disclose a fiber optic connection system comprising an elongate connector core including a core housing that extends from a front end defining a plug portion to a rear end defining a cable anchoring location, wherein a cable is anchored to the elongate connector core at the cable anchoring location and  a seal mounted on an exterior of 
Claims 17-20 depend from claim 16. 
The Terminal Disclaimer, filed on 02/12/21, is effective to overcome the nonstatutory double patenting rejections.
Claims 1-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883